Case 9:18-cv-80176-BB Document 606 Entered on FLSD Docket 07/16/2020 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC,

          plaintiffs,

          v.                                                         Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                              JOINT MOTION TO EXTEND CERTAIN
                                    PRETRIAL DEADLINES

          In light of this Court’s order amending the Pre-Trial Order [D.E. 605] (“the Order”), the parties

  jointly request that the Court extend the remaining pre-trial deadlines to better align them with the

  continuance of the trial to October 13, 2020 provided for in the Order. 1

          The parties respectfully request the Court to re-set the remaining pre-trial deadlines as

  follows:

      •   Parties to re-file single transcripts reflecting all designations, objections, and counter-

          designations: 2                                            August 3;

      •   Jury Instructions/Verdict Forms:                           September 29;

      •   Proposed voir dire questions:                              September 29;



  1
    Defendant’s counsel wishes to inform the Court at this time that Dr. Wright is unavailable
  October 13-20 due to a previously scheduled proceeding in the United Kingdom. Dr. Wright
  would be available from October 26, 2020. The parties will be filing a separate motion regarding
  the trial date.
  2
    The parties have added this deadline, which was not contemplated in the Court’s original Trial
  Order, to facilitate the Court’s review and rulings on the deposition designations and to allow the
  parties an opportunity to make objections to each other’s counter-designations.
Case 9:18-cv-80176-BB Document 606 Entered on FLSD Docket 07/16/2020 Page 2 of 3



      •   Exhibit lists/objections, etc.:                        September 29;

      •   List of Stipulated Facts:                      September 29;

      •   Joint Pre-Trial Stipulation;                   September 29; 3

      •   Demonstrative and Summary Exhibits:            48 hours or a reasonable time in advance of

          use at trial to allow the Court time to resolve any objections. 4

          The parties propose these extended deadlines so that, with the exception of the deadline

  for demonstrative and summary exhibits, each falls in advance of the new trial date on the same

  schedule as the Court provided in the Trial Order.

          If the above pre-trial filings are keyed into the October 13, 2020 jury trial calendar, the

  parties will use this additional time to work on a targeted joint presentation of the exhibits and

  objections and set of stipulated facts, with the hope of reducing the number of disputes requiring

  judicial resolution. Using the proposed deadlines to make streamlined, focused decisions will

  conserve judicial and party resources and lead to a better, and better considered, presentation of

  each side’s position at trial.

          As noted above, the requested extensions will not cause any delay of trial and all parties

  are committed to be ready for trial on the date the Court sets, with the exception of the brief

  period of the defendant’s unavailability (i.e., until October 26). For all these reasons, the parties

  respectfully request that the Court enter a pre-trial order in the form attached.




  3
    Although the Court’s Trial Order [D.E. 476] did not state a deadline for the parties to submit a
  joint pre-trial stipulation under Local Rule 16.1(e), the parties request an extension of this
  deadline in an abundance of caution. By default, under Local Rule 16.1(e), the joint pre-trial
  stipulation would be due one week before calendar call.
  4
    For demonstrative and summary exhibits, the parties respectfully request that the Court allow
  them to submit those exhibits reasonably in advance of their intended use at trial as opposed to
  all in advance of trial. This will allow the parties to identify demonstrative and summary exhibits
  that they actually intend to use them and allow the Court to resolve any objections.
Case 9:18-cv-80176-BB Document 606 Entered on FLSD Docket 07/16/2020 Page 3 of 3



                                   S.D. FLA. L.R. 7.1 CERTIFICATION
          Pursuant to S.D. Fla. L.R. 7.1(a)(3), the parties have conferred and are jointly seeking this request.




   Dated: July 16, 2020                                  Respectfully submitted,



                                                         s/ Velvel (Devin) Freedman
   RIVERO MESTRE LLP                                     Velvel (Devin) Freedman, Esq.
   2525 Ponce de Leon Boulevard, Suite 1000              ROCHE CYRULNIK FREEDMAN LLP
   Miami, Florida 33134                                  200 S. Biscayne Blvd.
   Telephone: (305) 445-2500                             Suite 5500 Miami, Florida 33131
   Fax: (305) 445-2505                                   vel@rcfllp.com
   Email: amcgovern@riveromestre.com
   Email: zkass@riveromestre.com                         Kyle W. Roche, Esq.
   Email: receptionist@riveromestre.com                  Joseph M. Delich
                                                         ROCHE CYRULNIK FREEDMAN LLP
   By: s/ Amanda McGovern                                99 Park Avenue, 19th Floor
   ANDRES RIVERO                                         New York, New York 10016
   Florida Bar No. 613819                                kyle@rcfllp.com
   AMANDA MCGOVERN                                       jdelich@rcfllp.com
   Florida Bar No. 964263
   BRYAN L. PASCHAL                                      Andrew S. Brenner, Esq.
   Florida Bar No. 091576                                BOIES SCHILLER FLEXNER LLP
   SCHNEUR KASS                                          100 SE 2nd Street, Suite 2800
   Florida Bar No. 100554                                Miami, Florida 33131
                                                         abrenner@bsfllp.com
   Counsel for Dr. Craig S. Wright
                                                         Counsel for Plaintiffs Ira Kleiman as Personal
                                                         Representative of the Estate of David Kleiman and
                                                         W&K Info Defense Research, LLC.




                                       CERTIFICATE OF SERVICE


           I CERTIFY that on July 16, 2020, I electronically filed this document with the Clerk of the Court
  using CM/ECF. I also certify that the foregoing document is being served this day on all counsel of record
  via transmission of Notices of Electronic Filing generated by CM/ECF.
                                                         /s/ Amanda McGovern
